Dissenting Opinion by
Montgomery, J.:
I respectfully dissent from the action of the majority* in affirming the order Of the lower court in sustaining preliminary objections and dismissing the complaints.
In cases- of this nature against public officials it is necessary to allege a malicious design to do injury or “with such a reckless and wanton disregard of his interests as would be equivalent to malicious intent.” Yealy v. Fink, 43 Pa. 212, 218 (1862) : Considering the grave responsibility placed on these defendants to provide a safe place for indigent children to enjoy a short summer vacation, Í am of the opinion that the allégations of the complaint satisfy the rule. ’
*143The complaint alleges that the defendants knew that Camp George was unaccredited but nevertheless they failed to investigate it or inspect the camping conditions existing there or the programs being conducted there. If these allegations can be proved, they constitute the greatest dereliction of duty that is imaginable.
I would reverse the orders and let the cases proceed to trial.
Jacobs, J., joins in this dissenting opinion.